DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 15-26 responded on February 16, 2021 are pending, claims 15, 18, 20 and 23 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.

Response to Arguments
Applicant's arguments, see pg. 3, filed February 16, 2021, with respect to the rejection(s) of claim(s) 15 and 20 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argue that 3GPP does not disclose "wherein a bit length of the field is different based on a different number of layers related to the interference signal". 3GPP discloses MUST layer mapping with different codework [v1, v2] (i.e. bit length) mapped 1-3 spatial layers and codeword [v1, v3]  mapped 4 spacial layers and UE specific capability for interference cancellation/suppression and corresponding channel conditions see section 2.4 and figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroia et al. (US 8,553,595 B2, hereinafter "Laroia") in view of Alcatel-Lucent et al. (3GPP R1-155252 published in October 2015, hereinafter "Alcatel").
Regarding claim 15, Laroia discloses a method of receiving a downlink signal from a base station by a user equipment (UE) in a wireless communication system, the method comprising:
(Laroia, Col. 26 line 49-64 periodically receive transmission power control adjustment information from BS); and
receiving a downlink data signal from the base station based on the downlink control signal (Laroia, Col. 10 line 8-29 Wireless terminal receives downlink assigned message include data and information (i.e. downlink data signal) using controlled superposition coding and communication resource allocation),
Laroia discloses superposition coding with interference condition in general (Col. 17) but does not explicitly discloses wherein the downlink control signal includes a field for informing a MUST interference is present based on a MUST being applied,
wherein, based on the field for infom1ing the MUST interference being present, the field further includes information on a modulation order related to an interference signal, and wherein a bit length of the field is different based on a different number of layers related to the interference signal.
Alcatel from the same field of endeavor discloses wherein the downlink control signal includes a field for informing a multi-user superposition transmission (MUST) interference is present based on a MUST being applied (Alcatel, section 2.1 the information of indicate a power offset parameter allocated transmit power between paired UEs may be needed at near UE depending on MUST schemes and UE capability of processing), wherein, based on the field for informing the MUST interference being present, the field further includes information on a modulation order related to an interference signal (Alcatel, section 2.1 have the capability of blindly detecting the modulation of interference UE (or far UE in MUST) per PRB per TTI), different based on a different number of layers related to the interference signal (Alcatel, section 2.4 Fig. codeword 2  is mapped to layer 2 and 3 with specific MCS. Then the code rate of codeword 2 (i.e. bit length) of near UE need to take into account different effective channel condition for layer 2 and layer 3. Such a kind of determination with MUST is quite complicated for eNB scheduling decision because of variable power splitting/allocation per codeword per PRB per layer per UE, MUST-type PMI/RI/CQI reporting should target at minimizing the residual interference of far UE and increasing the possibility of MUST UE pairing).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiuser superposition transmission disclosed by Laroia and downlink signal disclosed by Alcatel with a motivation to make this modification in order to cancel interference (Alcatel, section 2.1).
Regarding claim 16, Laroia discloses wherein the interference signal is a downlink: data signal of another UE which is MUST paired (Laroia, Col. 5 wireless terminals with sufficiently different channel conditions are available to be paired to share a communications channel segment).
Regarding claim 18, Laroia discloses wherein the downlink control information (Laroia, Col. 3 a low power QPSK signal supposes with a high power signal), but does not explicitly disclose includes information about whether or not a precoder applied to the downlink data signal is the same as a precoder applied to the interference signal.
Alcatel from the same field of endeavor discloses includes information about whether or not a precoder applied to the downlink data signal is the same as a precoder (Alcatel, section 2.4 near UE is precoded with [v1, v2] and far UE is precoded with [v1, v3]).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiuser superposition transmission disclosed by Laroia and downlink signal disclosed by Alcatel with a motivation to make this modification in order to cancel interference (Alcatel, section 2.1).
Regarding claim 19, Laroia discloses reporting, to the base station (Laroia, Col. 9 channel quality report information), but does not explicitly disclose information about whether the UE has a capability to control the interference signal or not.
Alcatel from the same field of endeavor discloses information about whether the UE has a capability to control the interference signal or not (Alcatel, sec 2.1 UE can have capability of detecting the modulation of interference). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiuser superposition transmission disclosed by Laroia and downlink signal disclosed by Alcatel with a motivation to make this modification in order to cancel interference (Alcatel, section 2.1).
Regarding claims 20-21 and 23-24, Laroia discloses a radio frequency (RF) unit (Laroia, Fig. 5 User Terminal with Transceiver module 502 504 ); and a processor connected with the RF unit (Laroia, Fig. 5 User Terminal with processor 506 connect to the transceiver module ).
Claims 17, 22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroia et al. (US 8,553,595 B2, hereinafter "Laroia") in view of Alcatel-Lucent et al. (3GPP R1-155252 published in October 2015, hereinafter "Alcatel") as applied to above, and further in view of Davydov et al. (US 2018/0124708 A1 , hereinafter "Davydov"). 
Regarding claims 17 and 22, Laroia in view of Alcatel discloses wherein, based on the field for informing the MUST interference being present and modulation, but does not explicitly discloses the downlink control signal includes information about a modulation order of the downlink data signal.
Davydov from the same field of endeavor discloses the downlink control signal includes information about a modulation order of the downlink data signal (Davydov, [0027] the PDSCH-Config IE may include modulation order).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Davydov’s downlink signal information into Laroia’s multiuser puperposition transmission process as modified by Alcatel with a motivation to make this modification in order to improve spectral efficiency of downlink transmissions from the eNB (Davydov, [0003]).	
Regarding claims 25-26, Laroia does not explicitly disclose wherein a starting symbol of the interference signal is same as a starting symbol of the downlink data signal.
Davydov from the same field of endeavor discloses wherein a starting symbol of the interference signal is same as a starting symbol of the downlink data signal (Davydov, [0021] symbol level interference cancellation (SLIC) receivers which can utilize additional information about interference structure).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Davydov’s downlink signal information into Laroia’s multiuser superposition transmission process as modified by Alcatel with a motivation to make this modification in order to improve spectral efficiency of downlink transmissions from the eNB (Davydov, [0003]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415